Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-20-00525-CV

                          IN THE INTEREST OF F.A.M., JR., a Child

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01301
                      Honorable Charles E. Montemayor, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she qualifies as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED June 9, 2021.


                                                   _____________________________
                                                   Beth Watkins, Justice